FILE COPY




                           Fourth Court of Appeals
                                 San Antonio, Texas
                                     September 12, 2022

                                     No. 04-21-00518-CV

            BULVERDE VILLAGE PROPERTY OWNERS ASSOCIATION,
                               Appellant

                                              v.

     BULVERDE VILLAGE HOMEOWNERS ASSOCIATION, INC. a/k/a The Point,
                            Appellee

                 From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI03243
                         Honorable Laura Salinas, Judge Presiding


                                       ORDER
       Appellant’s reply brief is due on September 16, 2022. However, the appellant has filed a
motion requesting an extension of time to file its reply brief. The motion is GRANTED. The
appellant’s reply brief is due on or before September 23, 2022.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of September, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court